Opinion by
Mr. Justice Mitchell,
Plaintiff had a contract with the city by which he was to grade Johnson street from Wayne to Green. After he had done a portion of the work, he was stopped by the department *308of public works, and thereupon brought this action. It is admitted that the city is liable for the breach of contract and the only question is the measure of damages.
By the agreement plaintiff was to receive twenty cents a cubic yard for all the cutting and excavating done, and was also entitled to the earth taken out. At the trial before the referee he proved that his bid for the work was at a very low price ; that the consideration to him was in large part the use of the earth excavated; and that this was known and agreed to by the city. It was shown that the ordinary form of contract used by the city for such work required the contractor to deposit the excavated earth “ on such streets and in such localities ” within a specified distance as should be designated by the Director of Public Works, but that in plaintiff’s contract this provision was struck out and it was stipulated that the earth should be deposited on Lincoln avenue east and west of Wayne street. Plaintiff further showed that he had at that time another contract for the grading of Lincoln avenue, which would require a large amount of filling, for which he could use the earth taken out of Johnson street, and being deprived of this by the stoppage of his work on Johnson street he was obliged to purchase earth for Lincoln avenue, at forty-nine cents a cubic yard.
We have, therefore, the plain case of a contract to do certain work, to be paid for partly in money and partly in material, and the refusal to permit the contractor to take the material. He was entitled to recover its value. This he showed by showing what he had been obliged to pay in the market for similar material to take the place of that withheld from him. There was nothing indirect or remote or speculative about such damages or the mode of proving them. Nor was it a claim for loss of profits on the other contract. The earth was his under this contract and he had been prevented from getting it. The fact that he could use it under his contract for Lincoln avenue was only incidental evidence to show its value. The case was the ordinary one of a vendor refusing to deliver goods sold, and the vendee going into the market to supply himself, and suing for the difference in price he was compelled to pay.
The judgment is reversed and judgment directed to be entered for plaintiff for the amount reported by the referee, with added interest to date.